Citation Nr: 1749671	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  16-38 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence sufficient to reopen the claim for service connection for an acquired psychiatric disorder has been submitted, and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1952 to November 1953.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In a December 2007 decision, the Board denied the Veteran's claim for service connection for posttraumatic stress disorder (PTSD).  The decision did not address any other acquired psychiatric disorder.  In April 2012, the Veteran sought to reopen his claim for service connection for PTSD.  In the May 2013 rating decision on appeal, the RO reopened the claim, but confirmed and continued the previous denial.

Although the RO has reopened the Veteran's claim, the Board must determine on its own whether new and material evidence has been submitted to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Subsequent to the Board's December 2007 decision, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In this case, while the Veteran has claimed service connection for PTSD, the record shows he has been diagnosed with other conditions, including depression and insomnia.  Accordingly, the Board has broadly recharacterized the Veteran's claim as reflected on the title page. 

The record before the Board consists of electronic records within the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

FINDINGS OF FACT

1.  A December 2007 Board decision denied the Veteran's claim of entitlement to service connection for PTSD; the Veteran did not appeal the decision to the Court.
 
2.  Evidence received subsequent to the Board's December 2007 decision includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to unestablished facts necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c) (West 2015).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 U.S.C.A. § 3.156 (b) (2017).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 3.156 (a) (2017). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In a December 2007 decision, the Board denied the Veteran's claim for service connection for PTSD based on its finding that the Veteran did not have PTSD during the period of the claim.  The Veteran did not appeal the Board's decision to the Court.  Thereafter, in April 2012, the Veteran initiated a claim to reopen his previously denied claim. 

The evidence of record in December 2007 consisted of the Veteran's and his spouse's written statements, the Veteran's service treatment records (STRs), VA outpatient treatment notes and examination reports, and private outpatient treatment notes.  The evidence received subsequent to the Board's decision includes additional statements by the Veteran, as well as psychiatric treatment notes showing diagnoses of PTSD and major depressive disorder, and two VA examination reports providing diagnoses of dementia and major depressive disorder with cognitive deficits status-post cerebrovascular accident (CVA), respectively.  The latter report, obtained in December 2015, led to a finding by the RO that the Veteran was not competent to handle the disbursement of his VA benefits.

When presumed credible, this evidence does slightly heighten the possibility of substantiating the Veteran's claim, particularly in light of the Board's broad recharacterization of the Veteran's claim pursuant to the Court's decision in Clemons, referenced above.  Accordingly, the Board finds that reopening of the Veteran's claim is warranted.


ORDER

New and material evidence having been presented, reopening of the claim for service connection for an acquired psychiatric disorder is granted.


REMAND

The Veteran has contended his psychiatric symptoms, to include anxiety, depressed mood, nightmares and insomnia, self-isolation, anger, memory impairment, and difficulty concentrating, date from and are related to his experiences during the Korean War.  Specifically, the Veteran has described in-service mistreatment by a superior officer, having been exposed to mortar fire, having witnessed a fellow service member be evacuated after being shot, having witnessed the killing of an enemy soldier, having seen dead bodies being transported on gurneys, having been notified of the death of his cousin and been granted leave to attend the funeral, and generally having experienced constant fear for his life and safety.

In this regard, the record shows the Veteran was awarded a Combat Infantry Badge, and in a previous rating decision, the RO conceded the Veteran had experienced stressful events in service as well as a fear of hostile military or terrorist activity.

The record shows the Veteran's psychiatric symptoms have been variously diagnosed.  For example, in April 1977, a private psychiatrist diagnosed chronic anxiety reaction.  Pursuant to a January 1995 VA examination, primary insomnia was diagnosed.  In a May 1997 private report, recurrent major depression was diagnosed, and in a July 1997 VA examination report, diagnoses of primary insomnia and depression were provided.  Although a private psychiatric evaluation in March 2005 provided a diagnosis of PTSD, as noted above, the Board denied the Veteran's claim for service connection for PTSD, specifically, in December 2007, after weighing the evidence and finding the Veteran did not have the condition.  As noted above, additional treatment records received following the Board's decision include diagnoses of dementia, PTSD, and major depressive disorder with cognitive deficits.

The Board again notes that in its December 2007 decision, service connection for PTSD was denied, but not any other psychiatric condition.  In this regard, upon a review of the record, no VA opinion has been obtained with respect to whether any of the Veteran's other psychiatric diagnoses, to include depression and insomnia, may be etiologically related to his in-service experiences.  In addition, the additional psychiatric treatment notes received following the Board's December 2007 decision again raise the possibility the Veteran may meet the criteria for a diagnosis of PTSD.  

Under these circumstances, the Board finds that a remand is warranted for an additional VA examination in order to clarify the nature and etiology of all acquired psychiatric disorders present during the period of the claim.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, afford the Veteran a VA examination by the December 2015 VA psychiatric examiner, or, if she is not available, by another qualified examiner, to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should identify all acquired psychiatric disorders present during the period of the claim.  In this regard, the examiner should discuss the various diagnoses contained in the Veteran's VA outpatient treatment records, VA examination reports, and private treatment records, including PTSD, depression, insomnia, and dementia.  

Then, with regard to each identified acquired psychiatric disorder, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the disorder originated during or is otherwise etiologically related to the Veteran's military service.

In providing this opinion, the examiner should assume the Veteran is a credible historian with regard to his accounts of in-service mistreatment by a superior officer; having been exposed to mortar fire; having witnessed a fellow service member be evacuated after being shot; having witnessed the killing of an enemy soldier; having seen dead bodies being transported on gurneys; having been notified of the death of his cousin and been granted leave to attend the funeral; and having experienced constant fear for his life and safety.

The examiner must also address the Veteran's competent lay statements to the effect that due to the above-noted in-service stressors, he has suffered from anxiety, depressed mood, nightmares and insomnia, self-isolation, anger, memory impairment, difficulty concentrating, and other symptoms, ever since service.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Undertake any other development determined to be warranted.

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).





This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


Department of Veterans Affairs


